OPINION — AG — (1) SINCE SCHOOL DISTRICT EMPLOYEES ENGAGED IN HAZARDOUS OCCUPATIONS ARE NOW COVERED UNDER THE WORKMENS COMPENSATION ACT IN 85 O.S. 1967 Supp., 2 [85-2], THE TEST OF WHETHER A PERSON IS EMPLOYED IN A HAZARDOUS JOB IS WITHIN A SCHOOL DISTRICT IS GOVERNED BY 85 O.S. 1961 3 [85-3], WHICH DEFINES HAZARDOUS EMPLOYMENT. (2) SCHOOL DISTRICTS ARE NOT REQUIRED, NOR MAY THEY PURCHASE INSURANCE COVERAGE FROM THE STATE INSURANCE FUND. IT IS PERMISSIBLE FOR A SCHOOL DISTRICT TO PURCHASE WORKMENS COMPENSATION INSURANCE FROM A PRIVATE CARRIER. CITE:  70 O.S. 1961 1-9 [70-1-9] 85 O.S. 1967 Supp., 2 [85-2], 85 O.S. 1961 149 [85-149] (BRIAN UPP)